                                                                                      FILED
                     UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA                           JUL 1 5 2021
                                                                             PETER.A MOOR
                         SOUTHERN DMSION                                      us DIST~· :J;.ccoE' _JR., CLERK
                                                                            BY_      _ &--- URT, EDNC
                                                                               ~ -;-,,:~- - DEP CLK
                        No.   7: '1-/.,, YJ,1 j- / /'1/6- I l?.T
                        No.   7: ZI   --ny·- lf88- 2/<T
UNITED STATES OF AMERICA                        )
                                                )
            V.                                  )   CRIMINAL INFORMATION
                                                )
CHRISTINE ANN BROWN                             )
JASON ERIK BROWN                                )

      The United States Attorney charges that:

      On or about June 23, 2021, in the Eastern District of North Carolina, at Marine

Corps Base, Camp Lejeune, North Carolina, a place within the special maritime and

territorial jurisdiction of the United States, the Defendants, CHRISTINE ANN

BROWN and JASON ERIK BROWN, aiding and abetting one another, did

knowingly, willfully, and unlawfully steal and purloin the goods and property of the

United States, such property having a value of less than $1,000.00, in violation of

Title 18, United States Code, Section 641 and 2.



                                         G. NORMAN ACKER, III
                                         Acting United States Attorney




                                                    ~
                                          By·
                                          MARKJ.GRII
                                          Special Assistant U.S. Attorney
                                          Criminal Division




         Case 7:21-mj-01188-RJ Document 1 Filed 07/15/21 Page 1 of 1
